
	

114 HRES 150 IH: Expressing support for designation of July as National Sarcoma Awareness Month.
U.S. House of Representatives
2015-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 150
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2015
			Ms. Castor of Florida submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing support for designation of July as National Sarcoma Awareness Month.
	
	
 Whereas sarcoma is a cancer of connective tissues, such as nerves, muscles, joints, fat, bones, and blood vessels, and it can arise any where in the body;
 Whereas more than 13,000 people in the United States were diagnosed with sarcoma last year, more than 5,000 died, and 50,000 are struggling with the disease at any one time;
 Whereas 1 percent of the cancers diagnosed in adults and 15 percent of cancers diagnosed in children each year are sarcoma;
 Whereas more than 50 subtypes of sarcomas have been identified; Whereas the National Cancer Institute recognizes that sarcoma is often misdiagnosed and underreported; and
 Whereas July would be an appropriate month to designate as National Sarcoma Awareness Month to raise awareness of the disease and encourage more individuals to get properly diagnosed and treated: Now, therefore, be it
	
 That the House of Representatives supports the designation of National Sarcoma Awareness Month.  